Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the remarks and amendments filed on 07/12/2022. Currently claims 1-7, 11 and 12 are pending. Claims 8-10 and 13-20 are withdrawn from further consideration.

DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No. US 2019/0181205 A1) in view of Noguchi et al. (Pub. No. US 2017/0205928 A1), herein Noguchi, and further in view of Han et al. (Pub. No. US 2018/0190723 A1), herein Han.
Regarding claim 1, Kim discloses a display device comprising: a substrate including a pad portion 43 with a plurality of pads “PD1…PDq” spaced apart from each other by a predetermined distance (Kim: Figs. 3, 6-7 and paragraphs [0051], [0055], [0059]); and a flexible printed circuit board 60 with a plurality of leads, wherein each of the plurality of pads is bonded to a corresponding lead of the plurality of leads, each of the plurality of pads includes a contact pad electrode that contacts a lower surface of the corresponding lead of the plurality of leads (Kim: Figs. 3-7 and paragraph [0079]), and a dummy electrode 263’ (Kim: Figs. 3-7 and paragraphs [0115], [0117], [0163]).
Kim does not specifically show the dummy electrode surrounding a lower portion of the corresponding lead of the plurality of leads.
However, in the same field of endeavor, Noguchi teaches a display device, wherein the dummy electrode surrounding an edge of the lower surface of the corresponding lead of the plurality of leads which suppresses coupling of the electrodes with the lead lines (Noguchi: Figs. 14-15B, 22 and paragraphs [0140]- [0143]; “…The third electrode E3 functions as a shielding electrode which electrically shields each of the adjacent electrode groups. The fourth electrode E4 functions as a dummy electrode which suppresses coupling of the third electrode E3 with the sensor elements of the first touch electrode E1 and the lead lines L…”).
Therefore, it would have been obvious to one of ordinary skill in the art to have a display device comprising: a dummy electrode surrounding a lower portion of the corresponding lead of the plurality of leads, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
The previous combination does not specifically say the dummy electrode is directly connected to the contact pad electrode.
However, in the same field of endeavor, Han teaches a display device, wherein the dummy electrode is directly connected to the contact pad electrode (Han: Figs. 1-6 and paragraphs [0046]-[0049]), which is capable of stably connecting metal mesh electrodes to each other using a plurality of bridges and of minimizing the occurrence of parasitic capacitance (Han: paragraphs [0013]-[0015]).
Therefore, it would have been obvious to one of ordinary skill in the art to have a display device comprising: a dummy electrode surrounding a lower portion of the corresponding lead of the plurality of leads, wherein the dummy electrode is directly connected to the contact pad electrode, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 2, Kim in view of Noguchi and further in view of Han teaches the display device of claim 1, wherein the contact pad electrode includes the same material as the plurality of leads (Kim: Figs. 3-7, Noguchi: Fig. 22 and paragraphs [0072], [0116], and Han: Figs. 1-6 and paragraphs [0046]-[0049]).
Regarding claim 3, Kim in view of Noguchi and further in view of Han teaches the display device of claim 2, wherein the lower surface of each of the plurality of leads is uneven (Noguchi: Fig. 22 and paragraphs [0140]- [0143], The term “uneven” means “not level or smooth.” In Noguchi, the lower surface of each of the plurality of leads is not level.).
Regarding claim 4, Kim in view of Noguchi and further in view of Han teaches the display device of claim 3, wherein each of the plurality of pads further includes an inspection part configured to inspect the lower surface of the corresponding lead of the plurality of leads, and wherein an opening of the contact pad electrode corresponds to the inspection part (Kim: Figs. 3-7 and Noguchi: Fig. 22 and paragraphs [0072], [0116]).
Regarding claim 5, Kim in view of Noguchi and further in view of Han teaches the display device of claim 4, wherein each of the plurality of pads extends in a first direction perpendicular to an edge portion of the substrate on which the flexible printed circuit board is connected to the pad portion (Kim: Figs. 3-7 and paragraphs [0078]-[0079], [0082], and Noguchi: Fig. 22 and paragraphs [0072], [0116]).

Allowable Subject Matter
Claims 6-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a semiconductor layer disposed on the substrate, a gate insulating layer disposed on the semiconductor layer, a gate electrode and a first capacitor electrode disposed on the gate insulating layer and spaced apart from each other, a capacitor insulating layer disposed on the gate electrode and the first capacitor 5electrode, a second capacitor electrode disposed on the capacitor insulating layer and overlapping the first capacitor electrode, an interlayer insulating layer disposed on the capacitor insulating layer and the second capacitor electrode, 10a source electrode and a drain electrode disposed on the interlayer insulating layer and spaced apart from each other, a planarization film disposed on the source electrode and the drain electrode, and a light emitting diode disposed on the planarization film and connected to the drain electrode. Claims 7 and 11-12 are included likewise as they depend from claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11 and 12 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 5, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813